    Case: 1:95-cr-00125-DAP Doc #: 249 Filed: 02/14/19 1 of 5. PageID #: 1233




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                    :       CASE NO. 1:95-CR-125
                                             :
               Plaintiff,                    :
                                             :       JUDGE DAN A. POLSTER
       vs.                                   :
                                             :       UNOPPOSED AND SUPPLEMENTAL
ANDRE BADLEY,                                :       MOTION FOR REDUCED SENTENCE
                                             :       PURSUANT TO THE FIRST STEP
               Defendant.                    :       ACT

       Defendant Andre Badley previously filed a motion for imposition of a reduced sentence

pursuant to Section 404 of the First Step Act. Dkt. 247. Since that filing, the defense and the

government have discussed Mr. Badley’s motion, and the government agrees Mr. Badley is

eligible for a sentence reduction. Therefore, he now files a supplemental motion detailing the

terms the defense and the government agree upon as to Mr. Badley’s eligibility for a sentence

reduction under Section 404 of the First Step Act.

                                             Respectfully submitted,

                                             STEPHEN C. NEWMAN
                                             Federal Public Defender
                                             Ohio Bar: 0051928

                                             /s/ Jeffrey B. Lazarus
                                             JEFFREY B. LAZARUS
                                             Assistant Federal Public Defender
                                             Ohio Bar: 0079525
                                             1660 W. 2nd Street, Suite 750
                                             Cleveland, Ohio 44113
                                             Telephone: (216) 522-4856
                                             Facsimile: (216) 522-4321
                                             jeffrey_lazarus@fd.org

                                             Attorney for Andre Badley


                                                 1
    Case: 1:95-cr-00125-DAP Doc #: 249 Filed: 02/14/19 2 of 5. PageID #: 1234



                                       MEMORANDUM

       Defendant Andre Badley was indicted on March 21, 1995 for violation of two counts of

drug charges. Count One alleged violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) and concerned the

possession with intent to distribute more than 50 grams of crack cocaine. Count Two alleged

violation of 21 U.S.C. § 21 U.S.C. § 841(a)(1), (b)(1)(C), and involved the possession with the

intent to distribute powder cocaine. Dkt. 6. On June 18, 1997, he was found guilty by jury of

both counts of the indictment. Dkt. 116. Regarding Count One, he was alleged to have possessed

114.33 grams of crack cocaine, under 21 U.S.C. § 841(a)(1), (b)(1)(A). Based on the offense of

conviction, Mr. Badley was subject to a statutory term of ten years to life. Because he had two

prior felony drug convictions, his statutory sentencing penalty was increased to mandatory life in

prison. See 21 U.S.C. §§ 841(b)(1)(A), 851 (1995). On September 18, 1997, the Honorable

David D. Dowd sentenced Mr. Badley to life imprisonment, to be followed by five years of

supervised release. Dkt. 128, p. 3. Mr. Badley has been incarcerated since February 28, 1995 and

has served more than 24 years of imprisonment, in fact, 287 months.

       On January 7, 2019, Mr. Badley filed a motion for sentence reduction under the First Step

Act. Dkt. 247. The government now agrees that Mr. Badley is eligible for a sentence reduction

under Section 404 of the First Step Act. The defense and the government have conferred, and

believe that Mr. Badley is eligible for a reduction on the following terms.

       The parties agree that under the First Step Act and the Fair Sentencing Act, his offense in

Count One involving 114.33 grams of crack cocaine now subjects him to a statutory term of five

to forty years under 21 U.S.C. § 841(b)(1)(B) (2019). Because the government filed a notice of

prior conviction, under 21 U.S.C. § 851, Mr. Badley’s statutory range is increased to ten years of

life. 21 U.S.C. §§ 841(b)(1)(B), 851 (2019). Accordingly, while Mr. Badley was originally



                                                 2
    Case: 1:95-cr-00125-DAP Doc #: 249 Filed: 02/14/19 3 of 5. PageID #: 1235



subject to a term of mandatory life, he is now subject to a mandatory minimum sentence of ten

years. As to Count Two, his offense’s statutory range is unaltered and remains a statutory range

of zero to twenty years.

       Further, Mr. Badley’s advisory sentencing range under the Guidelines has been reduced.

Mr. Badley’s offense involving 114.33 grams of crack cocaine results in a base offense level of

26. U.S.S.G. § 2D1.1(c)(7) (offenses involving between 112 and 196 grams of crack cocaine).

There are no additional guideline enhancements or reductions, and his total offense level is 26.

Mr. Badley remains a Criminal History Category VI. See PSR at ¶ 40. Thus, his resulting

sentencing guideline range is 120 to 150 months of imprisonment.

       The parties agree Mr. Badley should be resentenced to a term of imprisonment at the low-

end of his new sentencing guideline range. As Mr. Badley has been incarcerated since February

28, 1995 and has served more than 24 years of imprisonment; the parties jointly request this

Court grant this reduction so that he can be immediately released, and begin his term of

supervised release.

       While Mr. Badley’s original motion, Dkt. 247, requested this Court order a full re-

sentencing hearing, based on the agreement by defense counsel and the government as to Mr.

Badley’s eligibility, he withdraws his request for a full re-sentencing hearing, and requests this

Court rule on the request for reduction based on the written pleadings. If, however, this Court

wants to have a hearing on the motion for reduction, Mr. Badley requests the Assistant United

States Attorney be directed to file the appropriate writ to have the U.S. Marshalls transport Mr.

Badley for this hearing immediately.

       Regarding supervised release, the original judgment ordered for Mr. Badley to be given a

supervised release term of five years. Dkt. 128, p. 3. Because he is now subject to the penalties



                                                3
    Case: 1:95-cr-00125-DAP Doc #: 249 Filed: 02/14/19 4 of 5. PageID #: 1236



set forth in 21 U.S.C. § 841(b)(1)(B), his new supervised release term, with consideration of his

prior conviction, should be eight years.

       In order for the Bureau of Prisons to properly and efficiently process any reduction given

by this Court, Mr. Badley requests this Court issue a new judgment and commitment order

detailing the terms set forth in this motion, that being a term of imprisonment of 120 months as

to Count One and Count Two, to be served concurrently, with credit for time served dating back

to February 28, 1995, and to be followed by a term of supervised release of eight years.

       Defense counsel has spoken with representatives of the United States Attorney’s Office,

and the government has no opposition to this motion.

                                             Respectfully submitted,

                                             STEPHEN C. NEWMAN
                                             Federal Public Defender
                                             Ohio Bar: 0051928

                                             /s/ Jeffrey B. Lazarus
                                             JEFFREY B. LAZARUS
                                             Assistant Federal Public Defender
                                             1660 W. 2nd Street
                                             Skylight Office Tower, Suite 750
                                             Cleveland, Ohio 44113
                                             Telephone: (216) 522-4856; Fax: (216) 522-4321
                                             E-Mail: jeffrey_lazarus@fd.org

                                             Attorney for Andre Badley




                                                4
    Case: 1:95-cr-00125-DAP Doc #: 249 Filed: 02/14/19 5 of 5. PageID #: 1237



                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 13, 2019, a copy of the foregoing Supplemental Motion

was filed electronically. Notice of this filing will be sent by operation of the Court’s electronic

filing system to all parties indicated on the electronic receipt. All other parties will be served by

regular U.S. Mail. Parties may access this filing through the Court’s system.

                                              /s/ Jeffrey B. Lazarus
                                              JEFFREY B. LAZARUS
                                              Assistant Federal Public Defender




                                                 5
